The following order was entered:
Donlon, Judge:
Defendant having moved in open court at Seattle to dismiss the above-captioned protest on the ground that it failed to comply with section 514, Tariff Act of 1930, and the presiding judge having reserved decision on the motion, with leave granted the parties to file briefs; and
Plaintiff having duly filed a brief in opposition to the motion and defendant having requested and been granted an extension of time to file its brief; and
Defendant having now filed with the court its withdrawal of its oral motion to dismiss the protest after “closer examination of the Court file pertaining to this protest and further consideration of the issues involved,”
Now, therefore, on all the papers and proceedings herein, defendant’s motion to dismiss the protest is withdrawn.
The clerk is directed to set this case on the calendar of the next Seattle term.
So ordered.